Citation Nr: 0218218	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

(The issues of entitlement to service connection for 
fatigue and sleep disorder as a manifestation of an 
undiagnosed illness; joint pain, to include low back and 
muscle pain, as a manifestation of an undiagnosed illness; 
and headaches as a manifestation of an undiagnosed illness 
will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
June 1986 and from September 1990 to April 1991.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and 
assigned a schedular rating of 30 percent disabling.  
Thereafter, by a September 2001 rating decision, the RO 
evaluated the veteran's PTSD as 50 percent disabling.  
However, inasmuch as this rating action resulted in the 
assignment of less than the maximum available benefit and 
the veteran disagreed with this determination in November 
2001, claiming that increased rating was warranted, the 
matter remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

For reasons hereinafter discussed, the Board is 
undertaking additional development of the issues of 
entitlement to service connection for fatigue and sleep 
disorder as a manifestation of an undiagnosed illness; 
joint pain, to include low back and muscle pain, as a 
manifestation of an undiagnosed illness; and headaches as 
a manifestation of an undiagnosed illness pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the merits of this issue.

In October 2002, the veteran submitted additional 
evidence, in the form of a March 2002 statement from his 
employer, directly to the Board.  This statement was not 
accompanied by a waiver of the veteran's right to RO 
review under 38 C.F.R. § 20.1304.  See 38 C.F.R. § 
20.1304(c).  In this regard, the Board notes that, prior 
to February 22, 2002, generally, pertinent evidence was 
required to be referred to the RO for review and 
preparation of a supplemental statement of the case, 
unless this right was waived by the veteran or his 
representative.  38 C.F.R. § 20.1304(c).  Effective 
February 22, 2002, this regulation was amended to remove 
this requirement.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 
2002).  Thus, the Board may move forward with its decision 
without rendering further assistance to the veteran.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.  

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 
70 percent, but no higher, for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including § 
4.7 and Diagnostic Code 9411 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes the veteran's VA examination reports and 
outpatient treatment records.  As the record shows that 
the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 
(Aug. 29, 2001).  There is also no indication in the 
record that there are any outstanding relevant treatment 
records that have not already been obtained.  Under these 
circumstances, no further action is necessary to assist 
the veteran with his claim

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions 
in the rating decision, statement of the case, and other 
correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, by the September 2001 
statement of the case, he was advised that the objective 
medical evidence did not warrant entitlement to a higher 
rating, clearly implying that there would be no further 
examination and that any additional supporting evidence 
would have to come from the veteran.  Quartuccio v. 
Principi, 16 Vet.  App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Notwithstanding VA compliance with the new law and 
regulations, the Board notes that the December 2001 
Statement of Accredited Representative in Appealed Case, 
in Lieu of VA Form 646, contends that the severity of the 
veteran's PTSD more closely approximates a 70 percent 
evaluation; thereby implying that the veteran would be 
satisfied with less than a total disability rating for 
this disorder.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
claimant may expressly limit his appeal to entitlement to 
a particular disability rating which is less than the 
maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, inasmuch as the 
decision herein finds that the criteria for entitlement to 
a disability evaluation of 70 percent disabling for the 
veteran's service-connected PTSD have been met, the Board 
need not consider whether the requirements of VCAA were 
complied with since there is no resulting detriment to the 
veteran in light of his implied satisfaction with the 
increased evaluation.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment 
of a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Moreover, in the present case the severity of the PTSD 
disability is to be considered during the entire period 
from the initial assignment of the disability rating to 
the present time in order to determine if staged ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for PTSD was received in 
June 2000.  This disability is therefore rated under the 
current version of Diagnostic Code 9411 which provides 
that a 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The record in this case includes numerous pertinent 
medical records as well as the statements offered by and 
on the veteran's behalf.  The evidence clearly shows that 
the veteran's PTSD symptomatology is productive of 
occupational and social impairment. 

Many of the items of evidence document difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired abstract thinking, and 
disturbances of motivation and mood.  For example, the 
veteran complained of short- and long-term memory loss and 
decreased concentration upon VA examination in connection 
with his Persian Gulf service in May 1999 as well as VA 
psychiatric examination in June 2001.  The June 2001 VA 
examination report also reflects that the veteran reported 
feelings of sadness, depression, and hopelessness.  This 
examination report further reflects that the veteran 
demonstrated impaired fund of information upon mental 
status examination.  These findings are confirmed by VA 
outpatient treatment records, dated from May 2001 to 
September 2001.  Specifically, a June 2001 report of 
neuropsychiatric testing notes simplistic thinking, 
impaired conceptual reasoning, and complex auditory 
inattention with spelling and arithmetic achievement.  
These records also reflect that the veteran is divorced, 
he and his ex-wife have two children, he has one child 
with a girlfriend, and he and the two children from his 
marriage live with his parents.  These symptoms satisfy 
the rating criteria for the current 50 percent rating 
under Diagnostic Code 9411.  

On the other hand, the evidence includes some medical 
reports which show suicidal ideation, depression affecting 
the ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance, and 
difficulty in adapting to stressful circumstances.  The 
June 2001 VA psychiatric examination report reflects that 
the veteran is easily agitated or angered, his ability to 
function is diminished by depression, he does not 
accurately identify the date of examination or the season 
of year.  A May 2001 VA outpatient treatment report notes 
that the veteran endorsed transient suicidal thoughts but 
no intent.  Although the veteran has been consistently 
described as adequately groomed, he was also noted to be 
disheveled upon VA outpatient treatment in May 2001.  The 
most recent VA examination reports reflect that the 
veteran engages in occasional employment washing cars.  A 
March 2002 statement from the veteran's supervisor at one 
of his places of employment reflects that the veteran lost 
his job because he could not focus on his work and did not 
seem to be listening or understanding.  The Board notes 
that the criteria for the next higher rating of 70 percent 
include such symptoms as suicidal ideation, depression 
affecting the ability to function, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance, and difficulty in adapting to stressful 
circumstances to include work or a worklike setting.

It appears that the veteran's PTSD includes symptoms 
listed under the criteria for the current 50 percent 
rating as well as for the next higher rating of 70 
percent.  The Board believes that some consideration 
should also be given to the veteran's overall psychiatric 
status as reflected by reported Global Assessment of 
Functioning (GAF) scores.  A review of pertinent medical 
records shows that the GAF scores have varied from between 
approximately 38 and 51 during the course of the appeal.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning.  A 51-60 
score indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or  
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers). 

The June 2001 VA examination report reflects a GAF score 
of 51 and VA outpatient record, dated in May and June 
2001, show GAF scores of 38, 39, and 40.  Although the VA 
examination report notes a GAF score reflecting moderate 
symptoms, it appears that the GAF scores have most 
consistently been in the range which reflects serious 
symptoms.  While no exact correlation to the criteria 
listed under Code 9411 is possible, the Board believes 
that the reported GAF scores also reflect some symptoms 
listed under the criteria for a 50 percent rating as well 
as some covered under the criteria for a 70 percent 
rating. 

The Board is thus presented with an evidentiary record 
which shows some fluctuation of PTSD symptoms between the 
50 percent and 70 percent criteria over the period covered 
by the appeal.  Under the circumstances of this case, the 
Board is compelled to conclude that there is a state of 
equipoise between the positive evidence and the negative 
evidence on the question of whether the current 50 percent 
rating or the next higher rating of 70 percent is more 
appropriate.  In such a situation, 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3 require that the determination be made 
in the veteran's favor.  Accordingly, the Board finds that 
entitlement to a 70 percent rating for PTSD is warranted.  
Moreover, the Board finds that such 70 percent rating is 
appropriate during the entire period covered by the 
appeal. 

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 70 percent.  The medical evidence of 
record shows that the veteran has expressed a history of 
hallucinations and disorientation to time.  However, the 
evidence also shows that the veteran does not have gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of 
daily living.  While the veteran is noted to have 
cognitive impairment and impairment of short- and long-
term memory, the record does not show that he experiences 
memory loss for names of close relatives, own occupation, 
or own name.  The Board notes that the medical evidence 
demonstrates that the veteran has adequate insight and 
judgment regarding his common everyday living.  In sum, 
the totality of the evidence is against a finding that the 
criteria for a rating in excess of 70 percent have been 
met.


ORDER

Entitlement to a 70 percent rating for PTSD is warranted.  
To this extent, the appeal is granted subject to the 
criteria governing the payment of monetary awards.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

